PER CURIAM:
Novella J. McKeever appeals the district court’s order affirming the Commissioner’s decision to deny McKeever a period of disability and disability insurance benefits. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart, 484 F.3d 650, 653 (4th Cir.2005) (per curiam). We have thoroughly reviewed the parties’ briefs, the administrative record, and the materials submitted in the joint appendix, and we find no reversible error. Accordingly, we affirm. See McKeever v. Comm’r of Soc. See., No. 3:09-cv-00339-JRS, 2010 WL 1528562 (E.D. Va. April 14, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.